Citation Nr: 1213653	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA benefits under the provisions of 38 U.S.C.A. § 6103(a) against the Veteran was proper. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision which determined that the Veteran had forfeited his eligibility to VA benefits.  This case originates from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran presented testimony during a videoconference Board hearing in August 2010.  The transcript of the hearing is associated with the claims folder.  In January 2012, the Veteran was advised that the acting Veterans Law Judge who presided at the August 2010 hearing was no longer employed at the Board.  He was offered the opportunity to testify at another hearing, and was given 30 days to respond.  As of the date of this decision, the Veteran has not responded to that offer.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for one disability - a right shoulder disability rated as 10 percent disabling since September 2007.  He has claimed entitlement to service connection for several other disabilities, to include posttraumatic stress disorder (PTSD).

In support of his service connection claim for PTSD, the Veteran has offered several stressor statements which detail the nature of his service in Vietnam in the early 1970s.  See 38 C.F.R. § 3.304(f) (2011).  Included among his stressor statements is an assertion that he was the sole survivor of a helicopter crash that killed its pilot and other passenger.

Evidence of record demonstrates that the two service members identified by the Veteran as pilot and passenger did in fact die from an aircraft crash in Vietnam in February 1972.  But no evidence of record supports the Veteran's assertion that he was aboard that aircraft.  And certain evidence of record indicates that that aircraft was not a helicopter as claimed by the Veteran, but a two-seat reconnaissance aircraft which could not have carried a third passenger.  Based on this evidence, the RO proposed forfeiture of VA benefits based on fraudulent statements.  In the April 2009 decision on appeal, the Veterans Benefits Administration (VBA) agreed.  

Any person who knowingly makes or causes to be made, or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary, shall forfeit all rights, claims, and benefits under all laws administered by the Secretary (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901(a). 

A forfeiture action is an adversarial process initiated by VA.  Such an adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  That standard of proof is much higher than the typical claims adjudication standard.  See 38 C.F.R. § 3.102.  Moreover, the "beyond a reasonable doubt" standard is a higher standard of proof than the "clear and unmistakable evidence (obvious or manifest)" standard required to rebut the presumption of aggravation or the "clear and convincing evidence" standard required to show actual employability in reducing a rating of 100 percent.  Trilles v. West, 13 Vet. App. 314 (2000); 38 C.F.R. §§ 3.306(b), 3.343(c).   

For a finding of forfeiture here, the Board must determine whether the evidence establishes beyond a reasonable doubt that the Veteran knowingly made or caused to be made false or fraudulent statements concerning his claim for benefits.  This determination is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997). 

Forfeiture will not be declared until an individual has been notified by VA of the right to present a defense and notice of the specific charges, a detailed statement of the evidence supporting the charges, citation and discussion of the applicable statute, the right to submit a statement or evidence within 60 days either to rebut or explain, and the right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In this case, the record indicates that VA followed all procedural notification requirements.  The sole question before the Board is whether, beyond a reasonable doubt, the Veteran's claim that he was involved in a deadly aircraft crash is fraudulent.  See Trilles, supra.  

VA's finding of fraud in this matter is based on its belief that the crash described by the Veteran occurred not in a helicopter as he claimed, but in a fixed-wing aircraft that was equipped to carry only two people.  Certain evidence of record supports that finding.  Condolence letters to the parents of the dead service members mention the fixed-wing aircraft (OV-1 Mohawk) as do certain records retrieved from the National Archives.  Moreover, online unit histories of the OV-1 Mohawk mention the crash that claimed the deaths of the two service members in question.  

However, certain evidence of record indicates that the two deceased service members perished in a helicopter crash, as the Veteran maintains.  Other documents from the National Archives indicate a helicopter crash took their lives, as do documents submitted by the Veteran from websites that address the service members' deaths.  

In sum, the evidence is in conflict regarding which aircraft caused the deaths of the service members.  As such, the circumstances surrounding the crux of this case - whether a two-seat, fixed-wing aircraft, or a helicopter that could have had a third passenger aboard such as the Veteran, caused the deaths - are not clear.  A finding that the Veteran committed fraud beyond a reasonable doubt would not be warranted at this time therefore.  Additional development is necessary to render a decision here.  

Accordingly, the case is REMANDED for the following action:

1.  The service personnel records of the deceased pilot of the downed aircraft should be obtained.  These records should clarify whether that pilot was trained to fly a fixed-wing aircraft or a helicopter.  These records should also clarify whether that pilot was assigned to a fixed-wing aircraft unit, or to a helicopter unit, at the time of his death.  If the pilot's service personnel records are obtained, the RO should then submit into the record a summary of the pilot's service personnel records, noting the nature of his training, whether he was authorized to fly helicopters or fixed-wing aircraft, and whether he was assigned in Vietnam to a unit that operated fixed-wing aircraft or helicopters.  

2.  A memorandum of record from the RO, dated in December 2007, indicates that the pilot's personnel records had been requested previously.  However, there is no subsequent indication in the record as to whether those records were obtained.  If it is not possible to obtain the pilot's service personnel records, a specific note should be included in the file stating that fact.  

3.  The RO should obtain the unit records for the pilot's unit dated from February 1972, the month in which the pilot was killed.

4.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


